                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                           ______________________

JAMES U. PAYNE,                     )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )         Case No. 1:18-cv-242
                                    )
LANCE BENZING and                   )         Honorable Phillip J. Green
HILLSDALE COUNTY SHERIFF’S          )
DEPARTMENT,                         )
                                    )
                  Defendant.        )
____________________________________)

                   MEMORANDUM OPINION AND ORDER

      This is a civil rights action, under 42 U.S.C. § 1983, by a former detainee at the

Hillsdale County Jail. This lawsuit stems from a search conducted on June 24, 2017,

and events related to the criminal charges filed against plaintiff. The defendants are

the Hillsdale County Sheriff’s Department and Detective Lance Benzing. Plaintiff

alleges that the search violated his Fourth Amendment rights, that criminal charges

against him violated his Fifth Amendment rights under the Double Jeopardy Clause,

and that the bond set by a judge in state court violated his rights under the

Fourteenth Amendment’s Equal Protection Clause.          Plaintiff seeks an award of

damages.
      The matter is before the Court on defendants’ Rule 12(c) motion for a judgment

on the pleadings1 (ECF No. 16) and plaintiff’s motion for leave to amend his complaint

(ECF No. 34). For the reasons set forth herein, plaintiff’s motion will be denied and

defendants’ motion will be granted. A separate judgment will be entered dismissing

all plaintiff’s claims against defendants.

I.    Motion for Leave to Amend

      A.     Applicable Standards

      Under Rule 15(a)(2), the court “should freely give leave when justice so

requires.” FED. R. CIV. P. 15(a)(2). Leave to amend may be denied for “undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, futility of amendment, etc.” Foman

v. Davis, 371 U.S. 178, 182 (1962).

      “A proposed amendment is futile if the amendment could not withstand a

Rule 12(b)(6) motion to dismiss.” Parchman v. SLM Corp., 896 F.3d 728, 738 (6th

Cir. 2018) (citation and quotation omitted). Rule 12(b)(6) authorizes the dismissal of

a complaint for “failure to state a claim upon which relief can be granted.” FED. R.




1 The Court granted plaintiff leave to proceed in forma pauperis. (ECF No. 4). If
defendants had not filed a Rule 12(c) motion, the Court would have dismissed
plaintiff’s complaint sua sponte under 28 U.S.C. § 1915(e)(2) for failure to state a
claim upon which relief can be granted.
       It is not necessary to address defendants’ alternative requests for abstention
or summary judgment. It is noted that, during the September 11, 2018, hearing, the
parties indicated that criminal proceedings in state court concluded with plaintiff
entering a guilty plea.

                                             -2-
CIV. P. 12(b)(6).   Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a

complaint must provide “ ‘a short and plain statement of the claim showing that the

pleader is entitled to relief’ in order to ‘give the defendant fair notice of what the ...

claim is and the grounds upon which it rests.’ ” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957), and FED. R. CIV. P.

8(a)(2)). While this notice pleading standard does not require “detailed” factual

allegations, it does require more than labels and the bare assertion of legal

conclusions. See Twombly, 550 U.S. at 555.

      Generally, when considering a Rule 12(b)(6) motion to dismiss, the Court must

construe the complaint in the light most favorable to plaintiff, accept the plaintiff’s

factual allegations as true, and draw all reasonable factual inferences in plaintiff=s

favor. See Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield,

552 F.3d 430, 434 (6th Cir. 2008). “[C]ourts ‘are not bound to accept as true a legal

conclusion couched as a factual allegation.’ ” Twombly, 550 U.S. at 555 (quoting

Papasan v. Allain, 478 U.S. 265, 286 (1986)). “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550

U.S. at 555; see Ashcroft v. Iqbal, 556 U.S. 662, 680-81 (2009). Courts are not required

to conjure up unpleaded allegations, nor accept unwarranted factual inferences. See

Total Benefits Planning, 552 F.3d at 434. “To survive a motion to dismiss, the

[plaintiff] must allege ‘enough facts to state a claim to relief that is plausible on its




                                           -3-
face.’ ”2 Traverse Bay Area Intermediate Sch. Dist. v. Michigan Dep’t of Educ., 615

F.3d 622, 627 (6th Cir. 2010) (quoting Twombly, 550 U.S. at 570); see also Doe v.

Miami Univ., 882 F.3d 579, 589 (6th Cir. 2018) (Plaintiff “must meet the

requirements of Twombly and Iqbal for each of his claims in order to survive a Rule

12(b)(6) motion to dismiss.”).

      Pro se pleadings are held to a less stringent standard than formal pleadings

drafted by licensed attorneys. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines

v. Kerner, 404 U.S. 519, 520 (1972). Even the lenient treatment generally given pro

se pleadings has its limits, however. See Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.

1991). “A plaintiff must ‘plead [ ] factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’ ”

Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010) (quoting Iqbal, 556 U.S. at 678).

“A plaintiff falls short if []he pleads facts ‘merely consistent with the defendant’s

liability’ or if the alleged facts do not ‘permit the court to infer more than the mere

possibility of misconduct[.]’ ” Albrecht, 617 F.3d at 893 (quoting Iqbal, 556 U.S. at

678-79).

      B.     Allegations

      On June 24, 2017, plaintiff and William Joslin were at a trailer located at 8270

Struble Road in Hillsdale County. Plaintiff lived in Jackson, Michigan, but he came



2 “When a court is presented with a Rule 12(b)(6) motion, it may consider the
Complaint and any exhibits attached thereto, public records, items appearing in the
record of the case and exhibits attached to defendant’s motion to dismiss so long as
they are referred to in the Complaint and are central to the claims therein.” Bassett
v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).

                                          -4-
to the above-mentioned address every few days to water his marijuana plants. Police

conducted a search pursuant to a search warrant and both men were arrested.

Plaintiff alleges that the address on the search warrant was for 8280 Struble Road,

not 8270.3 (ECF No. 34, PageID.169-70).

      Prosecuting Attorney Rodney Hassinger initially charged plaintiff with two

crimes:   (1) “controlled substance-delivery/manufacture methamphetamine” and

(2) “controlled substance-delivery/manufacture heroin-less than 50 grams.” (Id. at,

PageID.172). Judge Sara Lisznyai set plaintiff’s bond at $30,000 and Mr. Joslin’s

bond at $20,000. Plaintiff was in jail for eleven days before Judge Lisznyai granted

the prosecutor’s motion for nolle prosequi pending laboratory analysis and dismissed

the charges without prejudice.4 (Id. at PageID.170; ECF No. 17-7, PageID.99). Mr.

Joslin had property returned.     Plaintiff was required to post a forfeiture bond

regarding seized items. (Id. at PageID.170).

      Plaintiff alleges that, when the charges were filed a second time, the first two

counts were the same and new third and fourth counts were added: (3) “controlled

substance-possession of methamphetamine” and (4) “controlled substance-possession

of heroin less than 25 grams.” (Id. at PageID.172). Judge Lisznyai set plaintiff’s bond

at $42,500. (Id. at PageID.172-73).

      Deputy W. Ludeker testified during a hearing before Judge Lisznyai. (Id. at




3Unless otherwise specified, all the citations herein are to ECF No. 34.
4Judge Lisznyai’s order is a public record and it is appropriate to consider it in
deciding defendants’ Rule 12(c) motion. See Barany-Snyder v. Weiner, 539 F.3d 327,
332 (6th Cir. 2008). No other exhibit is considered herein.

                                          -5-
PageID.173). Judge Lisznyai bound over plaintiff for trial before Judge Michael

Smith.

      On July 9, 2018, Judge Smith conducted a pretrial conference with the

attorneys. Plaintiff states that Judge Smith, Prosecutor Neal Brady, and Attorney

Roderick Dunham “would not let him go” to the pretrial conference.              (Id. at

PageID.173). Judge Smith remanded the matter to Judge Lisznyai. (Id.).

      According to plaintiff, Judge Lisznyai had indicated that if Judge Smith

remanded the matter, she would dismiss the charges against plaintiff. She did not

dismiss the charges. On July 18, 2018, plaintiff entered a plea before Judge Lisznyai.

Plaintiff now asserts that Judge Lisznyai forced him to “take a plea.”5         (Id. at

PageID.173-74).

      Plaintiff alleges that Kaylee Eagle lied to the police about plaintiff “hav[ing] a

gun in the house and drugs[.]” (Id. at PageID.174).




5 Plaintiff does not allege that his conviction has been overturned. He may face an
additional Heck bar hurdle. In Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), the
Supreme Court held that, “in order to recover damages for allegedly unconstitutional
conviction or imprisonment, or for other harm caused by actions whose unlawfulness
would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
conviction or sentence has been [overturned].” Edwards v. Balisok, 520 U.S. 641, 646
(1997). The parties have not presented any developed argument on this issue and it
is not necessary for the Court to decide whether it provides an additional basis for
dismissing plaintiff’s complaint.
       Plaintiff is not appealing his conviction, nor could he do so here. This Court
does not possess appellate oversight powers over Michigan’s courts. See In re Cook,
551 F.3d 542, 548 (6th Cir. 2009).

                                          -6-
      Detective Lance Benzing was the first officer in charge of plaintiff’s case. It

was later assigned to Officer Todd Moore. (Id. at PageID.174-75).

      Plaintiff states that while he was in jail his marijuana plants died, he got into

debt with Consumers Energy, and he lost some items that he had in storage because

he could not make the payments. (Id. at PageID.175).

      C.      Discussion

      Plaintiff seeks leave to amend his complaint to add the following new

defendants:   Judges Sara Lisznyai and Michael Smith, Magistrate Judge Kevin

Shirk, Prosecuting Attorneys Neal Brady and Rodney Hassinger, “Chief Prosecuting

Attorney Stiverson and Mrs. Stiverson,” Attorney Roderick Dunham, Officer Todd

Moore, Sergeant J. Gates, Deputy E. Bednar, Deputy W. Ludeker, Sergeant D. Sims,

Deputy Casey Donihue, and Ms. Kaylee Eagle.           (ECF No. 34, PageID.174-75).

Plaintiff’s motion to amend will be denied as futile because plaintiff’s proposed

amended complaint could not withstand a Rule 12(b)(6) motion for dismiss.

              1. Judicial Immunity

      Judges Lisznyai and Smith are entitled to absolute judicial immunity on

plaintiff’s proposed claims against them. See Mireles v Waco, 502 U.S. 9 (1991) (per

curiam). “[J]udicial immunity is an immunity from suit, not just from the ultimate

assessment of damages.”      Id. at 11.   A judge performing judicial functions is

absolutely immune from suit even if acting erroneously, corruptly or in excess of

jurisdiction. Id. at 12-13. Absolute judicial immunity may be overcome in only two

instances: (1) when a judge takes non-judicial action, or (2) when a judge acts in



                                          -7-
complete absence of all jurisdiction. Id. at 11-12; see also Mason v. Polster, No. 17-

3117, 2018 WL 3968215, at *2 (6th Cir. May 17, 2018) (“[A] judge is still entitled to

immunity even if his actions were erroneous or malicious.”) (citing Stump v.

Sparkman, 435 U.S. 349, 356 (1978)); Iannucci v. Switalski, No. 16-2534, 2017 WL

5186342, at *1 (6th Cir. Apr. 10, 2017) (“[T]here is no exception to absolute judicial

immunity based on error by a judge in performing an act in a judicial capacity, even

if the judge acted maliciously or in excess of his authority.”).

      Plaintiff pleads no facts in his proposed amended complaint from which it could

be inferred that the judicial defendants were engaged in non-judicial acts or acted in

the complete absence of jurisdiction. See Smiles v. Royster, No. 18-1440, 2018 WL

4998196, at *2 (6th Cir. Oct. 1, 2018).

             2. Prosecutorial Immunity

      All plaintiff’s proposed claims against Prosecuting Attorneys Brady and

Hassinger are barred by absolute prosecutorial immunity. Absolute prosecutorial

immunity is a common-law doctrine that shields a prosecutor from liability under the

federal civil rights laws. See Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976). The

Supreme Court has endorsed a “functional approach” for determining whether an

official is entitled to absolute prosecutorial immunity, explaining that a court should

look to the “nature of the function performed, not the identity of the actor who

performed it.” Forrester v. White, 484 U.S. 219, 229 (1988). The functional approach

focuses on whether the prosecutor’s activities are “intimately associated with the

judicial phase of the criminal process.” Imbler, 424 U.S. at 430. Those acts that occur



                                           -8-
in the course of the prosecutor’s role as an advocate for the state, such as initiation of

the judicial proceedings, trial preparation, and actual case presentation in court, are

protected by absolute immunity. See Skinner v. Govorchin, 463 F.3d 518, 525 (6th

Cir. 2006).

              3. Witness Immunity

      Plaintiff’s proposed amended complaint fails to state a claim against Deputy

W. Ludeker because he is entitled to absolute immunity for the testimony he gave

against plaintiff during a hearing before Judge Lisznyai. See Briscoe v. LaHue, 460

U.S. 325 (1983).

              4. State Actor

      Attorney Dunham and Ms. Eagle are not state actors. To state a claim under

section 1983, a plaintiff must allege the violation of a right secured by the federal

Constitution or laws and must show that the deprivation was committed by a person

acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Haines v. Fed.

Motor Carrier Safety Admin., 814 F.3d 417, 429 (6th Cir. 2016). Attorney Dunham

is not subject to liability under section 1983 because he did not act under color of state

law when he represented plaintiff in state court. See Polk County v. Dodson, 454 U.S.

312, 325 (1981). Ms. Eagle is not subject to liability under section 1983 because

“[p]roviding information to the police, responding to questions about a crime, and

offering witness testimony at a criminal trial does not expose a private individual to

liability for actions taken ‘under color of law.’ ” Moldowan v. City of Warren, 578 F.3d

351, 399 (6th Cir. 2009).



                                           -9-
              5. Conspiracy

       Plaintiff believes that he should have had the “same officer” the first and

second time he was charged, and he characterizes the “switch” from Detective

Benzing to Officer Moore as a “cover up.” (ECF No. 34, PageID.174-75). This fails to

state any claim of constitutional dimension against these individuals. Conclusory

allegations of conspiracy fail to state a claim upon which relief can be granted. See

Center for Bio-Ethical Reform, Inc. v. City of Springboro, 477 F.3d 807, 832 (6th Cir.

2007); Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987).

              6. Absence of Factual Allegations

       Plaintiff’s proposed amended complaint is devoid of any specific factual

allegations against Magistrate Judge Shirk, “Chief Prosecuting Attorney Stiverson

and Mrs. Stiverson,” Sergeant J. Gates, Deputy E. Bednar, Sergeant D. Sims, and

Deputy Casey Donihue.      A pro se complaint that merely names a person as a

defendant without alleging specific conduct by that individual is subject to summary

dismissal as frivolous. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002);

see also Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1994); Jakubowski v. Michigan

Dep’t of Corr., No. 1:18-cv-391, 2018 WL 1959494, at *3 (W.D. Mich. Apr. 26, 2018)

(collecting cases).

II.    Motion for a Judgment on the Pleadings

       A. Applicable Standards

       A motion for judgment on the pleadings under Federal Rule of Civil

Procedure 12(c) requires application of the same standard that governs motions to



                                         -10-
dismiss under Rule 12(b)(6). See Reilly v. Vadlamudi, 680 F.3d 617, 622 (6th Cir.

2012); see also Edwards v. Rougeau, 736 F. App’x 135, 137 (6th Cir. 2018) (“Courts

should grant a Rule 12(c) motion if the complaint tenders naked assertions devoid of

further factual enhancement.”) (citations and quotations omitted).

      B. Allegations

      Plaintiff alleges a conclusion in the first paragraph of his complaint that

“Hillsdale Michigan Sheriff’s [Department] and Det[ective] Benzing/Lance violated

[his] 4th [A]mendment, 5th [A]mendment, and 14th [A]mendment [rights.]” (Compl.

¶ 1, ECF No. 1, PageID.2). The complaint is devoid of any specific factual allegations

regarding actions taken by Detective Benzing or the Hillsdale County Sheriff’s

Department. Plaintiff states that “police raided” a house where he grew medical

marijuana and they did not have a search warrant.

      C. Discussion

             1. Hillsdale County Sheriff’s Department

      Plaintiff named the Hillsdale County Sheriff’s Department as a defendant.

The Hillsdale County Sheriff’s Department is not a legal entity capable of being sued.

See Howard v. Wayne Cty. Sheriff's Office, 417 F. App’x 465, 467-68 (6th Cir. 2011);

see also Duck v. Madison Cty. Sheriff’s Dep’t, No. 1:17-cv-1043, 2018 WL 2966950,

at *3 (W.D. Tenn. June 13, 2018) (collecting cases).

      Plaintiff did not name Hillsdale County as a defendant, and in any event he

has not alleged facts sufficient to state a claim against a municipal defendant.

Municipal liability may not be imposed on a respondeat superior theory. See Monell



                                         -11-
v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 694-95 (1978); Morgan v. Fairfield

Cty., Ohio, 903 F.3d 553, 565 (6th Cir. 2018) (“[A] municipality is liable only for its

own wrongdoing, not the wrongdoings of its employees.”). A county is liable only

when its official policy or custom causes the injury. Monell, 436 U.S. at 694-95.

Plaintiff’s burden, then, is to plead facts that “ ‘(1) identify the municipal policy or

custom, (2) connect the policy to the municipality, and (3) show that [his] particular

injury was incurred due to the execution of that policy.’ ” Vereecke v. Huron Valley

Sch. Dist., 609 F.3d 392, 403 (6th Cir. 2010) (quoting Turner v. City of Taylor, 412

F.3d 629, 639 (6th Cir. 2005)). Plaintiff’s complaint fails to identify any specific

policy, practice or custom that may be implicated in this case; much less has plaintiff

alleged how any such policy or custom contributed to the alleged violation of his

constitutional rights.

             2. Detective Benzing

      Plaintiff’s complaint is devoid of any specific factual allegations regarding

actions taken by Detective Benzing. The complaint fails to state a claim upon which

relief can be granted. See Frazier, 41 F. App’x at 764; see also Jakubowski, 2018 WL

1959494, at *3 (“It is a basic pleading essential that a plaintiff attribute factual

allegations to particular defendants.”).

      Detective Benzing also seeks dismissal of plaintiff’s claims on the basis of

qualified immunity. (ECF No. 16, PageID.53; ECF No. 17 at PageID.66-72). “Once

[an] official[ ] raise[s] the qualified immunity defense, the plaintiff bears the burden

to ‘demonstrate that the official [is] not entitled to qualified immunity.’ ” LeFever v.



                                           -12-
Ferguson, 645 F. App’x 438, 442 (6th Cir. 2016) (quoting Silberstein v. City of Dayton,

440 F.3d 306, 311 (6th Cir. 2006)).

      “A government official sued under section 1983 is entitled to qualified

immunity unless the official violated a statutory or constitutional right that was

clearly established at the time of the challenged conduct.” Carroll v. Carman, 135 S.

Ct. 348, 350 (2014); see Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam).

The first prong of qualified immunity analysis is whether the plaintiff has alleged

facts showing that defendant’s conduct violated a constitutional or statutory right.

See Saucier v. Katz, 533 U.S. 194, 201 (2001). The second prong is whether the right

was “clearly established” at the time of the defendant’s alleged misconduct. Id. Trial

courts are permitted to exercise their sound discretion in deciding which of the two

prongs of the qualified immunity analysis should be addressed first. See Pearson v.

Callahan, 555 U.S. 223, 236 (2009).

      Detective Benzing is entitled to qualified immunity. Plaintiff has not alleged

facts sufficient to state a claim against this defendant. Further, plaintiff’s response

to defendants’ motion to dismiss (ECF No. 33) does not address qualified immunity.

Plaintiff has addressed, much less carried, his burden under the second prong of the

qualified immunity analysis.

                                          Conclusion

      For the reasons set forth herein,

      IT IS ORDERED that plaintiff’s motion for leave to amend his complaint

(ECF No. 34) is DENIED.



                                          -13-
      IT IS ORDERED that defendants’ Rule 12(c) motion for a judgment on the

pleadings (ECF No. 16) is GRANTED and a separate judgment will be entered

dismissing all plaintiff’s claims against defendants with prejudice.

      IT IS SO ORDERED.



Dated: December 8, 2018                         /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                         -14-
